COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-10-054-CR





JOHN CHARLES MALEY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On November 17, 2009, appellant John Charles Maley pleaded guilty to possession with intent to deliver a controlled substance of less than one gram.  In accordance with the plea bargain, the trial court sentenced appellant to three years’ imprisonment.  Appellant later filed a motion for new trial and a notice of appeal, but the trial court’s certification of his right to appeal shows that this case “is a plea-bargain case, and [appellant] has NO right of appeal.”

On February 9, 2010, we sent a letter to appellant’s counsel informing her of the trial court’s certification and giving appellant, or any party desiring to continue the appeal, until February 19, 2010, to file a response showing grounds for continuing the appeal. 
 See
 Tex. R. App. P. 25.2(a)(2).  We stated that the appeal could be dismissed unless we received such a response.  
See
 Tex. R. App. P. 44.3.  We have not received any response.

Accordingly, we dismiss this appeal.  
See
 Tex. R. App. P. 25.2(d), 43.2(f); 
Chavez v. State
, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); 
Jackson v. State
, 168 S.W.3d 239, 243 (Tex. App.—Fort Worth 2005, no pet.).

PER CURIAM



PANEL: GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  March 18, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.